Citation Nr: 1440029	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected low back disability, prior to January 14, 2014. 

2. Entitlement to an initial rating in excess of 40 percent for the service-connected low back disability, beginning on January 14, 2014. 

3.  Entitlement to a separate rating for the service-connected low back disability on the basis of neurological abnormality.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2005 rating decision of the RO, which denied an application to reopen the claim of service connection for a low back disability.

In February 2007, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In May 2007, the RO granted service connection for a low back disability and assigned a 10 percent evaluation.

In July 2009, the Veteran testified at a hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In January 2010, the Board remanded the claim for an initial rating in excess of 10 percent for the service-connected low back disability, and entitlement to a TDIU rating for further development.

In a February 2014 rating decision, the RO increased the evaluation assigned for the service-connected low back disability.

As less than the maximum benefit was awarded, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993)  

The Board has added the issue of a separate rating for neurological abnormalities due to the service-connected lumbar spine disability based on information raised by the medical record.

A Statement of the Case was issued in June 2012; however, the Veteran did not perfect a timely appeal.  As such, this issue is not currently on appeal and will not be addressed by the Board.

In a January 2014 VA spine examination report, the examiner noted that the Veteran's military service contributed to his current bilateral hip arthritis.  As such, the Board finds the issue of service connection for a bilateral hip disorder has been raised by the record.  

The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The claims for a separate rating for neurological manifestations due to the service-connected low back disability and entitlement to a TDIU rating are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to June 15, 2010, the service-connected low back disability is shown to have been manifested by pain and limited motion; however, even on repetitive motion, this was not restricted to forward flexion greater than 30 degrees but not greater than 60 degrees or a combined range of not greater than 120 degrees; there was no muscle spasm, guarding, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Beginning on June 15, 2010, the service-connected low back disability is shown to have been productive of a level of impairment that more nearly approximated the of forward flexion of the thoracolumbar spine restricted to 30 degrees or less; however, there was no ankylosis or incapacitating episodes due to IVDS.



CONCLUSIONS OF LAW

1.  Prior to June 15, 2010, the criteria for the assignment of an initial rating in excess of 10 percent for the service-connected low back disability are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).

2.  Beginning on June 15, 2010, the criteria for the assignment of a rating of 40 percent, but no greater, for the service-connected low back disability were met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in letters sent to the Veteran in May 2005, August 2005, September 2006, October 2007, May 2008, February 2010, and April 2011.

Additionally, all necessary development has been accomplished.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  

The VA examinations dated in November 2007 with an addendum opinion in October 2008, June 2010, and January 2014 addressed the severity of the Veteran's lumbar spine disability.  

The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

Further, there has been substantial compliance with the Board's June 2010 remand directives, insofar as the RO afforded the Veteran the opportunity to identify further evidence, obtained additional treatment records, obtained records from the Social Security Administration, and afforded VA examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claims below.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein.

Therefore, to this extent, no further assistance to the Veteran with the development of evidence is required as to the claims decided hereinbelow.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as described below, staged ratings are warranted for the initial increased rating claim on appeal.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  

The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes, that most of the treatment records in this case contain insufficient information for rating the disability on appeal under the applicable criteria. 

Finally, in reaching the decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the appellant is competent to report his symptoms, and that he has submitted credible statements as to his symptoms.  

However, the medical findings directly address the criteria under which the Veteran's disability of the lumbar spine is evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.

In the September 2005 rating decision on appeal, the RO denied an application to reopen a claim for service connection for a low back disability.

In May 2007, the RO granted service connection for a low back disability and assigned a 10 percent evaluation, beginning on March 31, 2005.

In January 2010, the Board remanded the claim for further development.

In February 2014, the rating assigned was increased to 40 percent, beginning on January 14, 2014.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned with evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R.  § 4.71a, General Rating Formula at Note (2) (2013).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2013).

Under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in November 2007, the Veteran reported having constant pain at a level of 8/10,  and a feeling of being unable to get comfortable. 

On examination, there was noted to be normal spinal curvature.  There was minimal to moderate tenderness to palpation.  There were no apparent muscle spasms.

The Veteran's flexion was performed to 70 degrees with pain throughout.  Extension was performed to 20 degrees with pain throughout.  Bilateral lateral bending was performed to 20 degrees with pain throughout.  Left rotation was performed to 10 degrees with pain throughout.  Right rotation was performed to 15 degrees with pain throughout.

The Veteran could perform repetitive-use testing.  On such testing, there was no additional limitation of motion.  There were no incapacitating episodes due to IVDS of the thoracolumbar spine.  

The X-ray studies showed a normal lumbar lordosis with well-maintained disk spaces.  There was no evidence of spondylosis or spondylolisthesis.

An October 2008 addendum opinion indicated that the claims file had been reviewed.  The Board recognizes that this was done by a different VA examiner than the November 2007 examiner.  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In evaluating claims for increase, it is the Veteran's current level of disability that is at issue.  Here, the November 2007 VA examiner thoroughly assessed the manifestations of the service-connected low back disability and provided the medical information needed to address the rating criteria relevant to the  claim.  

The applicable and appropriate history was recorded and there is no showing that the examination report provided a substantially different picture of the Veteran's disabilities than the evidence in the claims file.  

All necessary diagnostic testing necessary was conducted, and all subjective and objective symptomatology was described.  The medical examiner's findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's level of impairment.  See Nieves, 22 Vet. App. at 304.  

On VA examination on June 15, 2010, the Veteran was noted to have normal symmetry of the spine.  There was no scoliosis or abnormal kyphosis or lumbar lordosis.  

The Veteran's flexion was performed to 25 degrees with pain throughout.  Extension was performed to 5 degrees with pain throughout.  Bilateral lateral flexion was performed to 15 degrees with pain throughout.  Bilateral  lateral rotation was performed to 10 degrees with pain throughout.  There were no obvious spams, atrophy or guarding.  The examiner reported there was no ankylosis of the spine.

The Veteran could perform repetitive-use testing.  On such testing, there was no additional limitation of motion.  No incapacitating episodes due to IVDS were reported.

At the conclusion of the report, the examiner commented that he felt that the Veteran was amplifying his symptoms and not giving full effort.

On VA examination in January 2014, the Veteran reported having pain that was made worse by cold weather, and was present in all positions.  

On examination, the Veteran's flexion was performed to 30 degrees with pain beginning at 30 degrees.  Extension was performed to 20 degrees with pain beginning at 20 degrees.  Bilateral lateral flexion was performed to 15 degrees with no objective evidence of pain.  Bilateral  lateral rotation was performed to 15 degrees with no objective evidence of pain.  

The Veteran could perform repetitive-use testing.  On such testing, there was no additional limitation of motion.  Functionally, there was less movement than normal, pain on movement, and interference with sitting, and standing and/or weight bearing on repetitive use.

There was no ankylosis of the spine.  There were no incapacitating episodes due to IVDS over the past 12 months.

At the conclusion of the report, the examiner commented that the Veteran's obesity almost made him fall forward when lumbar flexion was done and therefore, he did not feel that the flexion demonstrated was accurate.  The examiner stated that this was based on his experience with many other patients with similar x-ray findings.

Beginning with the VA examination report of June 15, 2010, the evidence is shown to establish the presence of a disability picture that more nearly resembles that of  forward flexion of the thoracolumbar spine restricted to 30 degrees or less.  As such, the rating of 40 percent is warranted from this date.

The Board is cognizant of the June 2010 VA examiner's notations that the Veteran was not giving full effort.  Nonetheless, the examiner still reported that forward flexion was performed to be 25 degrees.  The examiner did not actually deem the measurement invalid or attempt to obtain a better measurement.  The Board must resolve all reasonable doubt on this issue in the Veteran's favor.

However, prior to June 15, 2010, the evidence did not establish that forward flexion was restricted to less than 60 degrees, that the combined range of not greater than 120 degrees, or that muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour.

Since June 15, 2010, the evidence is not shown unfavorable ankylosis of the entire thoracolumbar spine.  Even taking into consideration the January 2014 VA examiner's indication that perhaps the Veteran's forward flexion was worse than demonstrated on examination due to the fact that the Veteran lost his balance during testing, the examiner nonetheless explicitly found there was no ankylosis.  The range of motion in the remaining parameters similarly did not indicate ankylosis.

As such, the Board finds that prior to June 15, 2010 an evaluation in excess of 10 percent was not warranted, and since that time, an evaluation of 40 percent, but no higher, is warranted for the orthopedic manifestations of the service-connected low back disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. 

The Board recognizes that the VA examiners acknowledged and confirmed that he experienced such symptomology.  

The Board finds, however, that any additional functional impairment due to pain, including on use, is already contemplated in the evaluations assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluations.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

As noted, the issue of entitlement to a separate rating for the neurological manifestations has been added to the appeal and is addressed hereinbelow.  

In sum, the weight of the credible evidence demonstrates that the Veteran's low back disability warrants a rating of 40 percent beginning on June 15, 2010.  A rating in excess of 10 percent prior to June 15, 2010 is not for application.  

Finally, as the service-connected low back disability itself is not shown to be productive of an unusual or exception disability picture, referral for extraschedular consideration is not required.  



ORDER

An initial rating in excess of 10 percent for the service-connected low back disability, prior to June 15, 2010, is denied. 

An increased initial rating of 40 percent, but no higher for the service-connected low back disability is granted beginning on June 15, 2010, subject to the regulations governing the payment of monetary benefits.



REMAND

The Board finds that a medical opinion is needed to reconcile the conflicting evidence pertinent to a separate rating for neurological abnormalities associated with the service-connected low back disability.  

The Veteran has been awarded a separate rating for radicular pain in the left leg associated with the service-connected low back disability.  Rating Decisions October 2011 and June 2012.

However, the record is conflicting as to whether both legs may manifest neurological abnormalities associated with the low back disability.

The evidence supportive of such associated neurological abnormalities include VA treatment records of November 2007 and March 2008, aspects of a November 2007 VA examination report, and an October 2008 letter from Dr. M., a VA physician.  

By contrast, a June 2005 VA treatment note documented no associated neurological abnormalities, and a June 2010 VA examiner documented no abnormalities involving the right leg.  Most recently, a January 2014 VA examiner also found no neurological abnormalities other than those affecting the left leg.

The Board finds that any decision with respect to the claim remanded herein may affect the Veteran's claim for a TDIU rating. Therefore, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

As the claims should be considered together, it follows that any Board action on the TDIU rating claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

Accordingly, these remaining matters are REMANDED to the AOJ for the following action:

1.  The Veteran should be scheduled for a VA examination to address the nature and likely etiology of any neurological abnormalities associated with his service-connected low back disability.

The examiner is to be provided access to the paper and electronic claims folders in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) the Veteran has any separately ratable neurologic abnormality associated with the service-connected lumbar spine disability, other than the already-service connected radicular pain affecting the left leg.

In so doing, the examiner should note the conflicting findings documented in VA treatment records of November 2007 and March 2008, as well as aspects of the VA examination report of November 2007 and the October 2008 letter from Dr. M., with the findings of a June 2005 VA treatment  provider and June 2010 and January 2014 VA examiners.

A rationale for all opinions rendered should be provided.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


